Order entered November 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00820-CV

                         17714 BANNISTER, Appellant

                                         V.

              TAS ENVIRONMENTAL SERVICES LP, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-04496-2020

                                      ORDER

      In an effort to determine this Court’s jurisdiction over this appeal, we

ORDER Cindy Bardwell, Official Court Reporter for the 429th Judicial District

Court, to file, on or before November 30, 2022, the reporter’s record of the

hearing conducting on July 27, 2022. We DIRECT the Clerk of this Court to send

a copy of this order to Ms. Bardwell and all parties.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE